Citation Nr: 0532302	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  99-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of 
the right distal ulna, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 40 percent disabling.

5.  Entitlement to an increased evaluation for varicose veins 
of the right leg, evaluated as 10 percent disabling, and 
varicose veins of the left leg, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

7.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent, and a 100 
percent evaluation, prior to July 3, 2002.

8.  Entitlement to service connection for a shoulder 
disorder.

9.  Entitlement to an effective date prior than March 8, 
2004, for the assignment of a 10 percent evaluation for 
fracture of the right distal ulna.  

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), prior to July 3, 2002.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to July 
1978.

The issues of entitlement to increased evaluations for a 
fracture of the right distal ulna, bilateral hearing loss and 
tinnitus; service connection for a shoulder condition; and an 
earlier effective date for the 10 percent evaluation for the 
fracture of the right distal ulna, are before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Huntington, West Virginia, which 
denied the benefits sought on appeal.  

With respect to the remaining issues on appeal, the Board 
remanded the issues of entitlement to an increased evaluation 
for varicose veins and a TDIU in October 2000.  That decision 
also denied an evaluation in excess of 30 percent for PTSD, 
an evaluation in excess of 20 percent for diabetes mellitus, 
and an evaluation in excess of 10 percent for lumbosacral 
strain.  The veteran appealed these denials to the Court of 
Appeals for Veterans Claims (Court).  In a February 2001, the 
Court vacated and remanded the claims for additional 
development.  

The Board accordingly remanded these three claims again in 
July 2003.  An August 2003 rating decision assigned a 100 
percent evaluation for PTSD, effective July 3, 2002; a 40 
percent evaluation for diabetes mellitus; a 20 percent 
evaluation for lumbosacral strain; and a 10 percent 
evaluation for varicose veins of the right leg and a 10 
percent evaluation for varicose veins of the left leg.  

The Board observes that in March 2004 the veteran submitted a 
claim under 38 C.F.R. § 3.105(a).  As this claim does not 
appear ready for appellate review, the Board refers it to the 
RO for initial development.  

The issues of entitlement to an increased evaluation for 
lumbosacral strain and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The competent medical evidence demonstrates that the 
veteran's fracture of the right ulna is manifest by some 
complaints of pain and weakness, objectively shown arthritis, 
with no impairment consisting of nonunion in the upper half 
or false movement and nonunion in the lower half, or 
compensable limitation of motion.  

3.  The competent medical evidence indicates that the veteran 
has level VIII hearing in each ear. 

4.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus, and this disability is not shown to 
present an exceptional or unusual disability picture.

5.  The competent medical evidence shows that the veteran's 
diabetes mellitus does not result in ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
a year or twice a month visits to a diabetic care provider.

6.  The competent medical evidence shows that the veteran's 
varicose veins do not result in persistent edema, stasis 
pigmentation, or eczema.  

7.  The competent medical evidence does not show that, prior 
to July 3, 2002, the veteran's PTSD resulted in 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  

8.  The competent medical evidence of record demonstrates 
that the veteran does not currently have a shoulder 
condition.  

9.  The veteran submitted a claim for a compensable 
evaluation for fracture of the right distal ulna on March 8, 
2004; a subsequent VA examination showed a compensable 
disability; there is no medical evidence regarding this 
service-connected disability dated during the preceding year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a fracture of the right ulna have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5211 (2005).

2.  The criteria for an evaluation in excess of 50 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6260 (2005).

4.  The criteria for an evaluation in excess of 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2005).

5.  The criteria for evaluations in excess of 10 percent for 
varicose veins of the right leg or the left leg have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7120 (2005).

6.  The criteria for an initial evaluation for PTSD in excess 
of 30 percent, and entitlement to a 100 percent evaluation, 
prior to July 3, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).

7.  Service connection for a shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

8.  Entitlement to an effective date earlier than March 8, 
2004, for the grant of a 10 percent evaluation for fracture 
of the right distal ulna is not warranted. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5110(a) and (b)(2) (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400(o)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2004 and 
May 2005; rating decisions in August 2003 and September 2004, 
a statement of the case in February 2005; and supplemental 
statements of the case in December 2003 and November 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations as necessary.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Increased Evaluation Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With respect to the veteran's own assertions that his 
service-connected disabilities warrant the claimed increased 
evaluations, the Board generally observes that lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as questions relating to criteria for 
a higher rating that require a clinical examination by a 
medical professional.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence that the symptoms caused by his 
service-connected disabilities warrant the claimed increases 
under the applicable criteria.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Fracture of the right distal ulna

Impairment of the major or minor ulna consisting of nonunion 
in the upper half, with false movement and nonunion in the 
lower half, warrants a 20 percent evaluation.  Impairment of 
the major or minor ulna with malunion and bad alignment 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211.  

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.  When 
the limitation of motion for the specific joint involved is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of two or more major joints with occasional 
incapacitating exacerbations and a 10 percent rating is 
warranted for x-ray evidence of two or more major joints.  
Diagnostic Code 5003.

In addition, Diagnostic Codes 5206 and 5207 address 
limitation of extension and flexion of the forearm, 
respectively; Diagnostic Code 5213 addresses impairment of 
supination and pronation of the elbow and forearm; Diagnostic 
Code 5214 addresses ankylosis of the wrist; Diagnostic Code 
5215 addresses limitation of motion of the wrist; and 
Diagnostic Codes 5228 and 5229 address limitation of the 
thumb and index or long fingers, respectively.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2005).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The report of an April 2004 VA examination provides that the 
veteran complained that he could not hold any object for any 
length of time, he tended to drop them without his knowledge, 
and he felt weak.  He could not give any history of pain.  
The results of physical examination were provided.  There was 
no tenderness or swelling, and there was marked wasting of 
the thenar eminence.  He denied pain on palpation.  There 
were no deformities noted on the forearm.  Manual muscle 
strength of the right forearm was within normal limits, and 
extension and flexion range of motion was normal.  Pronation 
and supination were to 80 degrees bilaterally, without 
complaints of pain or discomfort.  Opposition of the thumb to 
the rest of the fingers was normal, and the tip of the thumb 
was able to reach the bases of the fingers.  Tips of the 
fingers were able to reach proximal to the proximal 
horizontal crease of the hand.  Grip strength was normal.  
Abduction and adduction of the fingers were normal and there 
was no swelling noted at the wrist, MCP joint, PIP joints or 
DIP joints.  Wrist flexion was to 50 degrees actively, and 60 
degrees passively with mild discomfort; extension was to 50 
degrees actively, and 60 degrees passively without any pain.  
Ulnar deviation and radial deviation were normal.  

Repetitive range of motion did not show any changes.  It was 
obvious that the veteran had some weakness on the right hand 
due to atrophy of the muscles and sensory deficits and it was 
possible that he could drop objects without his knowledge.  
Endurance could be limited.  The examiner did not expect any 
limitations in range of motion due to pain or discomfort.  
Coordination of central nervous system function and fatigue 
was a subjective complaint.  

The examiner expressed the opinion that, based on the 
physical examination findings, the veteran did not have any 
limitations in terms of simple activities, especially the 
type of job he had performed until 1994 in the Sanitation 
Department.  The examiner did not see any abnormalities or 
deformities of the right forearm due to fracture of the right 
ulna.  His inability to continue work in any occupation was 
mainly [due to] his other medical problems and PTSD.  The 
pertinent impression was status-post fracture of the right 
ulna with minimal residuals.  

An addendum provided that X-rays showed arthritic changes in 
both wrists along with multiple deformities of carpal bones 
bilaterally suggestive of old trauma.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
fracture of the right ulna under any applicable Diagnostic 
Code, with consideration of DeLuca.  

The competent medical evidence is negative for any evidence 
of impairment of the ulna consisting of nonunion in the upper 
half or false movement and nonunion in the lower half.  
Diagnostic Code 5211.  The veteran's range of motion of the 
wrist, forearm, thumb and fingers, as noted in his most 
recent VA examination report, are noncompensable.  Diagnostic 
Codes 5206, 5207, 5213 - 5215, 5228 and 5229.  

The Board recognizes the veteran's complaints of pain.  The 
Board notes that application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca is not appropriate where the diagnostic code is 
not predicated on loss of range of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  But see 
Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).  

In this case, the veteran's residuals of a fracture of the 
right ulna do not warrant an evaluation in excess of 10 
percent, even with consideration of sections 4.40 and 4.45 
for functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board finds that his symptoms, including pain, 
are adequately addressed and contemplated by the 10 percent 
evaluation under Diagnostic Code 5211 - 5010.  As stated, the 
evidence does not show that the veteran's pain results in 
even compensable limitation of motion under any other 
appellant Diagnostic Codes.  That is, there is no evidence of 
additional loss of motion due to pain supported by objective 
findings, or weakness, fatigue, incoordination, or flare-ups 
of symptoms that result in additional loss of motion, to a 
degree that would support a rating in excess of 10 percent.  
In addition, the most recent VA examiner opined that the 
while the veteran did have some weakness on the right hand 
and that endurance could be limited, no limitations in range 
of motion due to pain or discomfort were expected and the 
veteran did not have any limitations in terms of simple 
activities.  Thus, the Board finds that the veteran's current 
10 percent evaluation appropriately addresses his symptoms, 
and an evaluation in excess of 10 percent under Diagnostic 
Codes 5260 or 5261, including consideration of sections 4.40, 
4.45 and 4.59, is not warranted.  DeLuca, 8 Vet. App. at 202.



Bilateral hearing loss

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

On VA audiometric testing in November 2001, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 Hertz were 45, 90, 85 and 85 decibels, 
respectively, with an average of 76 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 55, 85, 80 and 80, respectively, with an 
average of 75 decibels.  The speech recognition scores using 
the Maryland CNC test were 56 percent bilaterally.  

The veteran's audiometric findings reflect level VIII hearing 
in the right ear under Table VI, and level VI hearing in the 
right ear under Table VIA.  The veteran's audiometric 
findings reflect level VIII hearing in the right ear under 
the alternate application of Table VI.  See 38 C.F.R. § 4.85, 
Tables VI and VIA.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 50 percent for bilateral hearing 
loss.  The mechanical application of the rating schedule to 
the April 2004 VA audiometric examination findings, i.e., 
level VIII hearing in each ear, warrants a 50 percent 
evaluation.  38 C.F.R. § 4.85, Table VII.  Thus, under the 
schedular criteria, the preponderance of the evidence is 
against an evaluation in excess of 50 percent for bilateral 
hearing loss. 

Tinnitus

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
tinnitus.  The veteran is already at the highest possible 
evaluation for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  A single evaluation is assigned for recurrent tinnitus 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Note (2).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to any of the service-connected 
disabilities at issue, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Diabetes mellitus

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, warrants a 60 percent evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent rating.  
38 C.F.R. § 4.120, Diagnostic Code 7913.  

The report of a July 2002 VA diabetes examination provides 
that the examiner reviewed the veteran's claims file and 
medical records.  The veteran used both insulin and pills to 
control his diabetes mellitus.  The veteran denied 
ketoacidosis but had experienced mild hypoglycemic reactions 
in the past.  He was on an 1800-calorie ADA diet and watched 
his carbohydrates and sugar.  His weight had been stable 
around 180-190 pounds, although he had recently lost three 
pounds.  He had been restricted in his activities due to 
general fatigue, depression, and orthopedic conditions.  He 
had been visiting his diabetic care provider every three 
months.  

The report also sets forth current examination findings.  The 
diagnosis was diabetes mellitus type I, sub-optimal-to-poor 
control on current medications.  The veteran had symptoms of 
peripheral neuropathy in both his lower extremities and was 
recommended to have a separate neurological evaluation.  

VA treatment reports dated through 2004 show treatment with 
insulin.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 40 percent for 
diabetes mellitus.  

The competent medical evidence shows that the veteran does 
require insulin and a restricted diet.  However, he denied 
ketoacidosis during the examination and there is no evidence 
that his diabetes mellitus requires one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  Diagnostic Code 7913.  While the 
veteran does have complications consisting of peripheral 
neuropathy of the right and left lower extremities, he has 
been service-connected for them.    



Varicose Veins

Turning to the Rating Schedule as in effect during the 
current appeal, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery are rated 
10 percent disabling.  A 20 percent rating is assigned for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A note provides that the foregoing 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each involved extremity 
is to be evaluated separately and the ratings combined using 
the bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 
4.26, Diagnostic Code 7120.

The report of a January 1999 VA examination provides that the 
veteran complained that his legs ached all the time and 
especially tingled at night.  He had a serpentine vein in the 
anterolateral left leg.  He had eczema but no pigmentation or 
ulceration.  There was a trace of edema on examination.  

The report of a December 2000 VA examination provides that 
the examiner reviewed the veteran's claims file.  The veteran 
complained of discomfort to the lateral aspect of the left 
lower leg when he stayed on his feet for any length of time.  
Rubbing the area did bring some relief.  He also noted that 
his left knee gave out and he had numbness in the left foot.  

On examination, there was a serpentine varicosity over the 
lateral anterior aspect of the left lower leg.  It was non-
saccular and approximately one centimeter in diameter, and 
not appreciably tender with palpation.  There was no 
associated edema, ulceration, or skin discoloration.  On the 
right leg, there was a small (less than 1/2 centimeter) 
tortuous varicosity over the anterior medial aspect of the 
upper portion of the right leg.  Across the surface of the 
right upper tibia it was non-tender and non-saccular, with no 
ulcerations, skin discoloration or edema associated with the 
lesion.  In review of the veteran's two prior examinations, 
the veteran's present condition was no worse than it had been 
in 1999 and 1996.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for evaluations in excess of 10 percent for 
varicose veins of either the right or the left leg.  While 
the January 1999 VA examination found eczema (but without 
pigmentation) and a trace of edema, the most recent VA 
examination found no edema, stasis pigmentation or eczema on 
either leg.  Therefore, the Board finds that persistent 
edema, incompletely relieved by elevation of an extremity, is 
not shown in either leg and that the critieria for an 
evaluation more than 10 percent are not met for either leg.

PTSD

Under the criteria for rating mental disorders, a 30 percent 
evaluation is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A review of the evidence of record shows that the veteran 
underwent a VA examination for PTSD in August 1997.  He gave 
a history of one year of outpatient psychiatric treatment in 
1996 at Ft. Ord.  He stated that he had been nervous and 
tense and was hearing voices through the night, having 
nightmares, and had difficulty sleeping.

He complained of being nervous and tense, impatient, and 
having difficulty sleeping without medicine because of dreams 
of combat.  He stated that he had experienced auditory 
hallucinations as recently as one week prior to examination, 
described as someone calling his name.  He denied visual 
hallucinations.  He admitted to a remote history of homicidal 
thoughts but denied attempts to harm others.  It was noted 
that he had attempted suicide by hanging one month prior to 
examination.  He stated that he earns a living by picking up 
bottles and trash along highways and that he lived alone.  He 
admitted to thinking about combat all the time.  He stated 
that he avoided movies that dealt with combat, and he avoided 
discussing the war with other veterans.  Sudden loud noises 
such as firecrackers and thunder scared him and made him 
think of artillery exploding.  He avoided crowds of people 
and was bothered by helicopters.  He became angry when he 
encountered Vietnamese in public because he believed they had 
moved into his area.

Mental status evaluation showed he was appropriately dressed 
and adequately groomed.  He exhibited no unusual motor 
activity.  His speech was fluent without flight of ideas or 
looseness of associations.  His mood was anxious as was his 
affect.  He denied hallucinations and expressed no 
identifiable delusions.  He denied homicidal or suicidal 
thoughts.  He was precisely oriented to person, place, 
situation and time.  Remote, recent and immediate recall were 
good.  Judgment to avoid common danger was good.  His 
abstraction ability was adequate.  Insight was fair. 
Diagnosis was PTSD.

The report of a VA PTSD examination, conducted in January 
1999, shows the veteran complained of being upset, hyper and 
nervous.  He reported that he had difficulty sleeping and was 
up every 1-11/2 hours due to nightly dreams of combat.  He 
ruminated about combat all the time, but avoided combat 
movies and discussing combat with other veterans.  Sudden 
loud noises scared him and made him think of artillery 
exploding.  He avoided crowds of people, and the sounds of 
planes and helicopters bothered him a lot.  He had been 
married for 31 years but had been separated since 1993 and 
now lived alone.  He had left his employment with the county 
road department due to problems with his back, knees, and 
legs.

On mental status examination the veteran was appropriately 
dressed and adequately groomed.  He exhibited no unusual 
motor activity.  Speech was spontaneous and fluent with no 
flight of ideas or looseness of associations.  Mood was 
anxious as was his affect.  He denied hallucinations.  He 
expressed no identifiable delusions.  He denied homicidal and 
suicidal thoughts.  He was precisely oriented to person, 
place, situation and time.  Remote and recent memory were 
adequate.  Immediate recall was mildly impaired.  He was 
estimated to be of average intelligence. Judgment to avoid 
common danger was good.  Abstracting ability was adequate and 
insight was fair.  The veteran's Global Assessment of 
Functioning (GAF) was estimated to be 60.  The diagnosis was 
PTSD.

VA outpatient treatment records, dated in August 1999, 
provide that the veteran's sister stated that he was in 
decline, describing him as depressed, anxious, irritable, and 
mean.  He reported nightmares and thoughts of his friends 
dying in combat. Mental status evaluation showed he was alert 
and cooperative, and sad and teary-eyed.  His mood was 
depressed and affect was appropriate.  He would not admit to 
suicidal or homicidal ideation but hesitated when asked.  He 
denied hallucinations and delusions.  His insight was 
limited.  The diagnosis was PTSD and depression.

A VA treatment record dated in February 2000 shows that the 
veteran reported feeling depressed lately.  He had some vague 
thoughts of suicide lately, with no plan.  He had contacted a 
[VA] mental health services provider about services 
available.  He was not currently suicidal or homicidal.  He 
had run out of his anti-depressant.  The veteran was offered 
hospitalization but stated he would rather first get back on 
his medication.  On examination, he was alert and had 
depressed mood and blunted affect, with no suicidal or 
homicidal ideation, hallucinations or delusions.  Insight was 
limited.  The diagnosis was depression and PTSD by history.  
He was to return in two months for follow-up.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent, or a 100 
percent evaluation, prior to July 3, 2002.  

In so finding, the Board first notes the significance of the 
veteran's January 1999 GAF score of 60.  By definition, the 
GAF scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2005).

According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  
Thus, the veteran's score of 60 shows that he was functioning 
at the high end of the range of moderate symptoms.  The 
veteran's symptoms prior to July 3, 2002, seem to more nearly 
approximate the criteria for a 30 percent rating with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

Moreover, the record before the July 3, 2002, VA examination 
does not show that the veteran was suffering from such 
symptoms as circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking.  The evidence shows the 
veteran's PTSD was primarily manifested by disturbing 
thoughts of combat, nightmares, and sleep disturbances.  The 
January 1999 VA examination report notes that he had no 
hallucinations or delusions.  Although the veteran had once 
attempted suicide and later had vague suicidal ideation, when 
he sought treatment in February 2002 he no longer had such 
ideation.  The Board finds that the evidence prior to July 3, 
2002, did not show total occupation and social impairment 
that would warrant a rating of 100 percent.

In denying an increased evaluation, the Board has considered 
the Court's holding in Mittleider v. West, 11 Vet. App. 181 
(1998).  The Court found that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  In this case, 
even ascribing any symptoms of depression to the veteran's 
PTSD, the record would not show entitlement to the claimed 
evaluations.

Service Connection

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Again, the Board observes that a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence.  Dela Cruz, supra.

Shoulder Condition

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a shoulder 
condition.  The competent medical evidence indicates that the 
veteran does not have the condition.  

The veteran's service medical records, including his own 
reports of medical history and examination reports dated in 
August 1967, October 1971, December 1974, March 1977, are 
negative for findings or diagnoses related to a shoulder.  
The record contains no private or VA records demonstrating 
that the veteran presently suffers from a shoulder condition.  
The Board recognizes the veteran's own assertions that he has 
such a condition, related to his service.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis.  
Espiritu, supra.  As a result, his own assertions do not 
constitute competent medical evidence that he now has a 
shoulder condition.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Earlier Effective Date

The Board notes that the effective date of an award of 
increased compensation shall be the earliest date at which it 
is ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date; otherwise the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(2).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997).  Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98, 63 
Fed. Reg. 56704 (1998).  Thus, if the increase occurred more 
than one year prior to the date the application is received, 
the effective date must be no earlier than the date of 
receipt of the application.

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than March 8, 
2004, for the grant of a 10 percent evaluation for fracture 
of the right ulna.  The Board notes that there is no evidence 
in the claims file, such as treatment records, that the 
veteran's fracture of the right distal ulna warranted a 10 
percent evaluation in the one-year period prior to the 
receipt of the veteran's claim in March 2004.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  Similarly, there 
is no evidence that the veteran submitted an informal claim 
for an increased evaluation prior to March 8, 2004.  38 
C.F.R. § 3.155.  

The Board is cognizant of the veteran's assertions that the 
effective date of his 10 percent evaluation should be earlier 
than March 8, 2004.  However, the governing regulations 
regarding this claim are clear.  The Court has held that 
"[w]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].  There is no interpretation of the 
facts of this case that will support a legal basis for an 
effective date earlier than March 8, 2004, for the 10 percent 
evaluation for fracture of the right distal ulna.  Since the 
law is dispositive, the claim for an earlier effective date 
for the grant of a 10 percent evaluation for fracture of the 
right distal ulna.  Sabonis, supra.

Benefit of the Doubt

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for a fracture of the 
right ulna is denied.
 
An evaluation in excess of 50 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 40 percent for diabetes mellitus 
is denied.  

An evaluation in excess of 10 percent for varicose veins of 
either leg is denied.

An initial evaluation for PTSD in excess of 30 percent, and a 
100 percent evaluation, prior to July 3, 2002, are denied.  

Service connection for a shoulder disorder is denied.

An effective date earlier than March 8, 2004, for the grant 
of a 10 percent evaluation for fracture of the right distal 
ulna is denied.  


REMAND

A preliminary review of the record demonstrates that the 
issues of entitlement to an increased evaluation for 
lumbosacral strain and a TDIU require additional development.

VA treatment records dated as recently as October 2004 
reflect that the veteran has complained of worsening back 
pain.  Given the amount of time that has elapsed since the 
last VA compensation examination (July 2002), the amended 
criteria for rating disabilities of the spine, and the 
allegation of increased disablement since that time, a new VA 
examination is warranted to determine the current severity of 
the veteran's lumbosacral strain.  38 U.S.C.A. § 5103A(d) 
(West 2002); see also, e.g., Caffrey v. Brown, 6 Vet. App. 
377 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

As the outcome of the veteran's claim for an increased 
evaluation for lumbosacral strain could affect his claim for 
TDIU, a final decision as to TDIU cannot be rendered on the 
present record.  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate VA examination(s) to 
determine the current severity of his 
service-connected chronic lumbosacral 
strain.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies should be accomplished.  
The examiner should address and describe 
any pain on motion; range of motion; 
whether pain and weakness result in 
functional impairment; other orthopedic 
manifestations (including, but not 
limited to, spasms, guarding, abnormal 
spine contour, abnormal gait, tenderness 
and vertebral body fracture); and other 
neurological manifestations (including, 
but not limited to, absent ankle jerk, 
sciatica with characteristic pain and 
demonstrable muscle spasm).

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required for the veteran's 
claim.  If further action is required, 
undertake it before further adjudication 
of the claim.

3.  Readjudicate the appellant's claim of 
entitlement to an increased evaluation 
for lumbosacral strain, and a TDIU.  In 
the event that the claim is not resolved 
to the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


